Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the heat exchange tube expanding to the upper side plate passes through the second water collecting tank” (claim 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the recitation “every two adjacent mounting holes” (line 3) lacks antecedent basis since the claims previously set forth “a mounting hole” (claim 2, line 3).
Claim 20 is rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2004/0050537).
Regarding claim 1, Kim et al. discloses a heat exchanger, comprising: a heat exchange tube (40) and a first water collecting tank (38), the first water collecting tank being provided on the heat exchange tube (Figure 3), a first water diversion hole (33) being provided at a bottom portion of the first water collecting tank (Figure 3), the heat exchange tube passing through the first water diversion hole (Figure 3), and the first water diversion hole having a diameter greater than an outer diameter of the heat exchange tube (Figure 3 and paragraph 37: There is a space between the first water diversion hole and the heat exchange tube).
Regarding claim 2, Kim et al. discloses a heat exchanger as discussed above, further comprising an upper side plate (35), where the upper side plate is located above the first water collecting tank (Figure 3), a mounting hole (32) is provided on the upper side plate (Figure 3), and the heat exchange tube is fixedly mounted in the mounting hole (Figure 3 and paragraph 37).
Regarding claim 3, Kim et al. discloses a heat exchanger as discussed above, where a drainage structure (36) is further provided on the upper side plate (Figure 3), and water flows through the drainage structure into the first water collecting tank (Figure 3 and paragraph 36).
Regarding claim 4, Kim et al. discloses a heat exchanger as discussed above, where the drainage structure is defined by a plurality of drainage holes (i.e. 36) (Figures 2-3 and paragraphs 36 and 47).
Regarding claim 5, Kim et al. discloses a heat exchanger as discussed above, where the drainage holes are provided on the upper side plate at intervals (Figures 2-3 and paragraphs 36 and 47), and one drainage hole is provided between every two adjacent mounting holes (Figures 2-3 and paragraphs 36 and 47).
Regarding claim 13, Kim et al. discloses a heat exchanger as discussed above, where a center of the first water diversion hole is located on an axis of the heat exchange tube (Figures 3 and 4).
Regarding claim 14, Kim et al. discloses a heat exchanger as discussed above, further comprising: a liquid collecting tube (e.g. 60) (Paragraph 41: Condensed refrigerant flows through 41) and a gas diversion tube (e.g. 50) (Paragraph 41: Vapor phase refrigerant flows through 41), where a first end of the heat exchange tube is connected to the gas diversion tube (Figure 2), and where a second end of the heat exchange tube (10) is connected to the liquid collecting tube (Figure 2).
Regarding claim 15, Kim et al. discloses an air conditioner, comprising the heat exchanger according to claim 1 (See rejection of claim 1 above).
Note: The determination of whether preamble recitations are structural limitations or mere statements of purpose or use “can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim.” Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).
Regarding claim 16, Kim et al. discloses a refrigerating unit, comprising the heat exchanger according to claim 1 (See rejection of claim 1 above).
Note: The determination of whether preamble recitations are structural limitations or mere statements of purpose or use “can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim.” Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-12 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2004/0050537), and further in view of Halbrook (US 5,893,410).
Regarding claim 6, Kim et al. discloses a heat exchanger as discussed above.  While Kim et al. discloses at least one water distributing structure defined by the first water collecting tank (i.e. 38) and the upper side plate (i.e. 35), Kim et al. does not explicitly teach or disclose anther water distributing structure defined by a lower side plate.
Halbrook teaches a heat exchanger, comprising: a plurality of water distributing structures (34, 34a) and a heat exchange tube (22), where a first water distributing structure is defined by a first water collecting tank (18a), an upper side plate (Annotated Figure 1) and a first connection hole (e.g. a hole 36 formed on element 34), where a second water distributing structure is defined by a lower side plate (Annotated Figure 1), where the lower side plate is located below the first water collecting tank (Annotated Figure 1), where a second connection hole (e.g. a hole 36 formed on element 34a) is provided on the lower side plate (Figures 1-3), and where the heat exchange tube is fixedly mounted in the second connection hole (Figures 1-3).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the heat exchanger as disclosed by Kim et al. with a lower side plate as taught by Halbrook to improve heat exchanger heat transfer efficiency by improving contact of a heat exchange fluid on an outside of a heat exchange tube along an entire length of the heat exchanger tube (Col. 3, lines 20-27 of Halbrook).
Alternatively, it would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the heat exchanger as disclosed by Kim et al. with a plurality of water distributing structures as taught by Halbrook in order to improve heat exchanger heat transfer efficiency by improving contact of a heat exchange fluid on an outside of a heat exchange tube along an entire length of the heat exchanger tube since such a modification would amount to a mere duplication of parts.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

    PNG
    media_image1.png
    567
    583
    media_image1.png
    Greyscale

Regarding claim 7, Kim et al. discloses a heat exchanger as discussed above.  While Kim et al. discloses at least one water distributing structure defined by the first water collecting tank (i.e. 38) and the upper side plate (i.e. 35), Kim et al. does not explicitly teach or disclose a connection plate.
Halbrook teaches a heat exchanger, comprising: a plurality of water distributing structures (34, 34a) including a first water distributing structure defined by a first water collecting tank (18a) and an upper side plate (Annotated Figure 1), a second water distributing structure defined by a lower side plate (Annotated Figure 1), and a third water distributing structure defined by a connection plate (Annotated Figure 1), where the connection plate is provided between the upper side plate and the lower side plate (Annotated Figure 1), and where two ends of the connection plate are respectively fixed to the upper side plate and the lower side plate (Annotated Figure 1, see also Figure 3 and Col. 4, lines 21-41: The connection plate is fixedly attached to the upper and lower side plates by a plurality of heat exchange tubes 22).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the heat exchanger as disclosed by Kim et al. with a connection plate as taught by Halbrook to improve heat exchanger heat transfer efficiency by improving contact of a heat exchange fluid on an outside of a heat exchange tube along an entire length of the heat exchanger tube (Col. 3, lines 20-27 of Halbrook).
Regarding claim 8, Kim et al. discloses a heat exchanger as discussed above.  While Kim et al. discloses at least one water distributing structure defined by a first water collecting tank (i.e. 38) and a first water diversion hole (i.e. 33), where the first water collecting tank and a first water diversion hole are readable as a second water collecting tank and a second water diversion hole, Kim et al. does not explicitly teach or disclose the second water collecting tank above a first water collecting tank.
Halbrook teaches a heat exchanger, comprising: a plurality of water distributing structures (34, 34a) and a heat exchange tube (22), where a first water distributing structure is defined by a first water collecting tank (Annotated Figure 1: See another tank) and a first connection hole (e.g. a hole 36 formed on element 34a), where a second water distributing structure is defined by a second water collecting tank (18a) and a second connection hole (e.g. a hole 36 formed on element 34), where the second water collecting tank is provided on the heat exchange tube (Annotated Figure 1 and Figures 1-3), where the second water collecting tank is located above the first water collecting tank (Annotated Figure 1), where the second water diversion hole is provided on the second water collecting tank (Annotated Figure 1 and Figures 1-3), and where water flows through the second water diversion hole into the first water collecting tank (Annotated Figure 1 and Col. 5, lines 6-40).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the heat exchanger as disclosed by Kim et al. with first and second water collection tanks as taught by Halbrook to improve heat exchanger heat transfer efficiency by improving contact of a heat exchange fluid on an outside of a heat exchange tube along an entire length of the heat exchanger tube (Col. 3, lines 20-27 of Halbrook).
Alternatively, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the heat exchanger as disclosed by Kim et al. with first and second water collection tanks as taught by Halbrook in order to improve heat exchanger heat transfer efficiency by improving contact of a heat exchange fluid on an outside of a heat exchange tube along an entire length of the heat exchanger tube since such a modification would amount to a mere duplication of parts.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 9, Kim et al. discloses a heat exchanger having at least one water distributing structure defined by a first water collecting tank (i.e. 38) and a first water diversion hole (i.e. 33) where the first water collecting tank and a first water diversion hole are readable as a second water collecting tank and a second water diversion hole as discussed above, where the heat exchange tube passes through the second water diversion hole (Figures 3 and 4), and where the second water diversion hole has a diameter greater than an outer diameter of the heat exchange tube (Figures 3 and 4).
Regarding claim 10, Kim et al. discloses a heat exchanger having at least one water distributing structure defined by a first water collecting tank (i.e. 38) and a first water diversion hole (i.e. 33) a where the first water collecting tank and a first water diversion hole are readable as a second water collecting tank and a second water diversion hole as discussed above, where a center of the second water diversion hole is located on an axis of the heat exchange tube (Figures 3 and 4).
Regarding claim 11, Kim et al. discloses a heat exchanger having at least one water distributing structure defined by a first water collecting tank (i.e. 38) and a first water diversion hole (i.e. 33) where the first water collecting tank and a first water diversion hole are readable as a second water collecting tank and a second water diversion hole as discussed above, further comprising: an upper side plate (35), where the second water collecting tank (i.e. 38) is located below the upper side plate (i.e. 35) (Figure 3), and where the heat exchange tube expanding to the upper side plate passes through the second water collecting tank (Figure 3: The heat exchange tube is configured to “expanding to” the upper side plate in that the heat exchange tube extends to -i.e. protrudes to- and comprises elements 42 that extend toward the upper side plate).
Regarding claim 12, Kim et al. discloses a heat exchanger having at least one water distributing structure defined by a first water collecting tank (i.e. 38) and a first water diversion hole (i.e. 33) where the first water collecting tank and a first water diversion hole are readable as a second water collecting tank and a second water diversion hole as discussed above, where the upper side plate (i.e. 35) covers the second water collecting tank (i.e. 38) (Figure 3).  However, Kim et al. does not explicitly teach or disclose a connection plate configured to be connected to a first water collecting tank and a second water collecting tank.
Halbrook teaches a heat exchanger, comprising: a plurality of water distributing structures (34, 34a) including a first water distributing structure defined by a first water collecting tank (18a) comprising an upper side plate (Annotated Figure 1), a second water distributing structure defined by a second water collecting tank comprising a lower side plate (Annotated Figure 1), and a third water distributing structure comprising a connection plate (Annotated Figure 1), where the first and second water collecting tanks are fixed to the connection plate (Annotated Figure 1, see also Figure 3 and Col. 4, lines 21-41: The connection plate is fixedly attached to the upper and lower side plates by a plurality of heat exchange tubes 22).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the heat exchanger as disclosed by Kim et al. with a connection plate as taught by Halbrook to improve heat exchanger heat transfer efficiency by improving contact of a heat exchange fluid on an outside of a heat exchange tube along an entire length of the heat exchanger tube (Col. 3, lines 20-27 of Halbrook).
Regarding claims 17, 18, 19, and 20, Kim et al. discloses a heat exchanger as discussed above.  While Kim et al. discloses at least one water distributing structure defined by a first water collecting tank (i.e. 38) and a first water diversion hole (i.e. 33), where the first water collecting tank and a first water diversion hole are readable as a second water collecting tank and a second water diversion hole, Kim et al. does not explicitly teach or disclose the second water collecting tank above a first water collecting tank.
Halbrook teaches a heat exchanger, comprising: a plurality of water distributing structures (34, 34a) and a heat exchange tube (22), where a first water distributing structure is defined by a first water collecting tank (Annotated Figure 1: See another tank) and a first connection hole (e.g. a hole 36 formed on element 34a), where a second water distributing structure is defined by a second water collecting tank (18a) and a second connection hole (e.g. a hole 36 formed on element 34), where the second water collecting tank is provided on the heat exchange tube (Annotated Figure 1 and Figures 1-3), where the second water collecting tank is located above the first water collecting tank (Annotated Figure 1), where the second water diversion hole is provided on the second water collecting tank (Annotated Figure 1 and Figures 1-3), and where water flows through the second water diversion hole into the first water collecting tank (Annotated Figure 1 and Col. 5, lines 6-40).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the heat exchanger as disclosed by Kim et al. with first and second water collection tanks as taught by Halbrook to improve heat exchanger heat transfer efficiency by improving contact of a heat exchange fluid on an outside of a heat exchange tube along an entire length of the heat exchanger tube (Col. 3, lines 20-27 of Halbrook).
Alternatively, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the heat exchanger as disclosed by Kim et al. with first and second water collection tanks as taught by Halbrook in order to improve heat exchanger heat transfer efficiency by improving contact of a heat exchange fluid on an outside of a heat exchange tube along an entire length of the heat exchanger tube since such a modification would amount to a mere duplication of parts.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 4,235,281 discloses differing distribution hole placements.
US 6,435,484 discloses a heat exchanger.
US 5,020,587 discloses heat exchanger support structures.
US 4,616,698 discloses a heat exchanger with a plurality of distribution structures.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391. The examiner can normally be reached Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON N THOMPSON/Examiner, Art Unit 3763     
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763